DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  “a component” (in the title) should be changed to:--“a stator”--, to reflect the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neet (US 20150054374) in view of Ishikawa et al (US 20140354095).
	Neet discloses the claimed method of installing a winding 34 in a stator comprising:
	forming a first multi-conductor winding 50 (layer 1; layer 3) including a first plurality of terminal leads a-a’and a second plurality of terminal leads B, B’; c, c’ (see Fig. 4);
	forming a second multi-conductor winding 51 (layer 2; layer 3) including a third plurality of terminal leads A-A’ and a fourth plurality of terminal leads b, b’; C, C’ (see Fig. 4);


    PNG
    media_image1.png
    480
    582
    media_image1.png
    Greyscale

	introducing the second multi-conductor winding into the plurality of stator slots of the stator body radially inwardly of the first multi-conductor winding (see Fig. 4, partial top figure); and

    PNG
    media_image2.png
    171
    265
    media_image2.png
    Greyscale


	Limitations of claims 2-5 are also met by the above (see Figs. 2-3 of the Ishikawa).
	As applied to claim 6, refer to par. 0082 of the Ishikawa  in conjunction with the teaching of coil connecting  of coil A and coil B, respectively.
	As applied to claim 7, refers to Neet (par, 0035, Fig. 5, considering 5-7 pitch wiring sections 130, 135 configured  for nesting a wire pitch.
	As applied to claim 12, refers to figs. 2-3 of the Neet for the teaching of wherein “introducing the second multi-conductor winding 1-8 into the plurality of stator slots includes introducing the second multi-conductor winding shifted one slot from the first multi-conductor winding”.

Claims 1-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 20140354095) in view of Hoshino et al (EP1988619).
	Ishikawa discloses the claimed method of installing a winding 34 in a stator comprising:
	forming a first multi-conductor winding A (winding coil 7w1-A; 7u1-A; 7v1-A)  including a first plurality of terminal leads 71 and a second plurality of terminal leads 71 (see Figs. 2-3);
	forming a second multi-conductor winding B (winding coils 7w1-B, 7u1-B; 7v1-B;  7w2-B, 7u2-B; 7v2-B ) including a third plurality of terminal leads A-A’ and a fourth plurality of terminal leads b, b’; C, C’ (see Figs 2-3, see also pars. 0051-0052);
	introducing the first multi-conductor winding  7u1-a into a plurality of stator slots of a stator body 5 (see Fig. 4); 
	connecting the second plurality of terminal leads with the third plurality of terminal leads to form a twelve conductor stator winding by virtual appears to be met by the Ishikawa et al above (see Fig. 2-3, 8 and discussion in pars. 0050, 0078).   If it is argued that the Ishikawa et al do not suggest the above then refers to Hoshino  (see Fig. 5-6 and the discussed in par. 82).  Therefore it would have been obvious to one having skill in the art at the time of the effective filing of the invention to utilize the teaching of Hoshino onto the invention of Ishikawa et al in order to form the a stator which meet the form a twelve conductor stator winding manufacturing requirements. 
	As applied to claims 2-5, refer to par. 0033 of the Ueda and in conjunction w/ Figs 5-6 for coils connecting thereto.
	As applied to claim 6, refers to Ueda (see pars. 0033, Figs. 5-6 for the teaching of connecting wire end of stator coil (5) to terminal sections by soldering or brazing).
	As applied to claims 8-11 refers to Ishikawa (see par. 51-52 Figs. 2-3) for teaching of installing the first multi-conductor winding coil A and introducing the second multi-conductor winding coil B into the plurality of stator slots of the stator body 5 includes expanding a combined first multi-conductor winding and second twelve conductor winding radially outwardly into the stator body 5, respectively.
	Limitations of claims 9-11 are also satisfied as same discussion above.
Conclusion
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt